Case 1:20-cv-00064 Document 2 Filed 01/27/20 Page 1 of 7 PagelD#: 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 
 

UNITED STATES DISTRICT COURT

for the

 

JAN 2 7 2020

 

 
 
  

Southern District of West Virginia
RORY L PEARY I CLERK

U. S. Dis
Sout sthern Distri

  
 

 

t Cou
f Wes Vin inia

Bluefield Division

Case No. 12 0- CA - 0006 4
(to be filled in by the Clerk's Office)

Feanklin ‘Tock MeVay

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Onited Stoctes

Feder Bureau oF Prisons (GOP)
Mid-Atlantic Regional OFFice

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Jury Trial: (check one) Yes [No

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name Franklin Tock Ms Vay
Street Address P. 0. Box 24 66)

City and County Ade! aoro

State and Zip Code CaliFocn (a Jaro

Telephone Number N / q
E-mail Address IN /Q

 

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 1:20-cv-00064 Document 2 Filed 01/27/20 Page 2 of 7 PagelD #: 6

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

Name United States
Street Address

City and County

State and Zip Code ote Shates,
Telephone Number

 

E-mail Address (if known)

 

Defendant No. 2

 

 

 

 

 

 

Mame Federal Bureau OF Prisons

Job or Title (ifknown) Poceaus OF Prisons ( Director)
Steet Adres 330 First Steet Kaus. Suite, (lo
City and County Washi action

State and Zip Code Oc sas SU

Telephone Number Unknown

E-mail Address (if known) On Amnon

 

Defendant No. 3

 

 

 

 

 

 

Name Mid- Allankic Regional OFFice

Job or Title (if known) Dicecttor

Street Address 30a Sentine| Dcive - Suite A00
City and County A ANAPOLS Sonction

State and Zip Code MD ATow el

Telephone Number On Kae ron

E-mail Address (if known) OnKyr< YIP

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 1:20-cv-00064 Document 2 Filed 01/27/20 Page 3 of 7 PagelD #: 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

IL.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
v7 . . ws .
IF ederal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

sre atissuein this ease. ( Fourth) Amendment Uiolation, Search And Seizures
(Eighth) Admendment Violations Cruel And Unvsval Ponishment

(Fourteenth) Amendment Uiolocion = Doe Process } Equal Protecction

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual

The plaintiff, (name) , is a citizen of the

 

State of (name)

 

If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

The Defendant(s)

a.

If the defendant is an individual

The defendant, (name) , is a citizen of

 

the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
| Case 1:20-cv-00064 Document 2 Filed 01/27/20 Page 4 of 7 PagelID #: 8

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) >

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.) '

3: The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Til. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

| (Decedent) (inedicad Prusician) William Gade did the Following: While bai
Forceroliq feStrained, to 0 medical Stretcher, TL wos than ojgetet an on CG ose
j

 

NOW H ced OF all Clothine xcept For under oo abate
aN Gncense a Co ais Peremssion; Praceeded i io Phy fon Cheb in fay 3 gen
APPaNdage € Panis) while INSEETING Sicaig f Catheter For an Bresk
No Choice. or Opportunity +o Ucinate” on MY OWN Free Will Was Given.¢ Seo ATIACHMENT Se

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

on money damages. TT mM Seals 9 Monetary dome eS in ag, onou at OF
4 5,000,000" (Five million dollars) Fos, Personal {ni vos tho woe act, Deliberate
indifference. +o my Madical Needs (Selene @ Disobilita), For toxing FORCED +o endure. nung,
ce "Codtnetor" used against my wishes and ReFusval For (docuimunced) brug Test for bury

'Sexuotiq" Psscutted oy (Doctor) Wil(icwm Garde.

TM Seekine 4 QOS), G00. 0 hundred Theusand ddlass) | in Punitiwe clamaaes For
Due = 1AOO C80 OF bei DENTED The Cai 40 Prove IQNOCZCLS page 4 of 5
iz Faleited intident Cegort OF " yst OF NARCOTLES" For Ae (FbOP) pnd Regional Office

Or ech 6 Filed RREA asndl Ecivences Vor Pain And Surfacing Distress, Humiliation,
Pro Se | (Rev. 12/16) Complaint for a Civil Case

Case 1:20-cv-00064 Document 2 Filed 01/27/20 Page 5 of 7 PagelID #: 9

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Delbert. UV

 

Franklin “Te (cy a

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
remem sery
Case 1:20-cv-00064 Dodgers Filed 01/27/20 Page.6of7P
pepe cded eueri20 Page.6 of 7 Pagel se)

On Done 16, A017, Whale being Fully Tesstrained +o oO
Medical Stretcher tn the medical department oF
Cemphasis added) FCI-McDousll , I was Strip oF
ON Clothing Except For underwear. Then TC wos injected
Lorth an unknown drug .

2) Dr. williarn Caoede , who was the Medical Care Provider, then
approached me Wrth a Urine Test Gup and Said that
L needed to Submit to a Urine test. T replied
Hhoct T did Nor have +o pee. and Wis FeSPONSS WAS
Sue pt Sometininey Wak (\ (nedlue UL Eee £ e\ quid he feo
instcucked a Female nurse, Who Name is Unlunown y 10
bring ing a& Cadineter, She Comolied a made is very
Clear to Br. Usilliam Gaod That I Refused al Nor
to touch my Penis.

3) After being told thot 1 didnt howe a Choice \he then,
Physically, reached inside. my underwear cand pulled
Oot Tuy Penis and Forced a Cathzter inside el Pens
in Front OF Ate Female nurse Showing OUST ‘ied
Actermination and medical indifference Yo my trve
medical needs and/or Seizure disatoiichy .

in regards +o MY inmate Cidsts ae imeneciaxely Filed oa
PRED -CPrson Rape Elimination Act.) Comolaic and Filed
Several Adnuinistrective Remedy Cornplaarrt (5) and Submitted
Abert, o& the institudional \eel +o the (Previous) Warden
who then directed me to Suloutr Said Comoaint(s) +o the
Mid-Atlantic. Regional OFFicz, 40 Anose in a higher
Position oF authority. Records and/or Federal documents
Goll Verify Anak Said grievances were (Gected or Closed.
Case 1:20+cv-00064 DoGumefaic2<lFiled 01/27/20 Page 7 of 7 PagelD # 11
Stockememt OF Claim (Attachment “2. )

Be) BeSaca. \being, Found Guilty For SE OF Narcartcs.
T asked the DHO (Discipline Hearing officer) For an
Extension Until Te Gan have the Chorce to Prove mY
\nnocents and Drug Test Results Cosi Were Negotive)
T wos quickly denied and Found Guitty oF ttre Said
Prohibited Act, Sanction (6) Gonsistecdl OF. Loss OF Goodl-
Conduct Tene , Discipline Sengecyssion a.nd a. Monetary Fine. .
On 6/23/30\7.

6) Thy Forced drug test Come back From. Lab Corps oF
AMerica> Ye resus were NEGATIVE for any use
OF Sumtretic. or Gonuuon drugs. on 7/6"/17,

7) i tinen Sek an appeal To tne Mid-Marhe Reston oFfice
to anred\ ond Shrow Hak neve hes been an Cbuious
GonFlick behween - Personal interest and Federal Policy
Moral Vrincigles las pean Overcome by balse al leacctions

3) His Acknouled Hira Ane, duties per Formed
De. william. Goad, Federal Buran OF Prisons and bx
Hae (Wd Atlantic Peojonal OFFice and/or enployee's
OF Said asency were on behalf oF the United States.

VW) Tr was Sexvally assautted, Phusically assautted,
Humilieded, Enloarcassed and 2 \nocl +o Endure
Fain ond Sutlecing stile in Federal Custody,
my 4, B™ and 14 Anuendimert Constitutional dis
ound Hanon Raiats were Yioloted.
